

 
THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF
1933, AS AMENDED OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED.
 
Void after
September 25, 2014
 
HZO, INC.
 
WARRANT TO PURCHASE SHARES
 
This Warrant is issued to ZAGG, Inc. (the “Holder”) by hZo, Inc., a Delaware
corporation (the “Company”), pursuant to the terms of that certain Note and
Warrant Purchase Agreement (the “Purchase Agreement”), dated as of September 25,
2009, in connection with the Company’s issuance of a Subordinated Secured
Convertible Promissory Note (the “Note”) to the Holder.
 
1. Purchase of Shares.  Subject to the terms and conditions hereinafter set
forth and set forth in the Purchase Agreement, the Holder is entitled, during
the Exercise Period, as defined below, upon surrender of this Warrant at the
principal office of the Company (or at such other place as the Company shall
notify the Holder in writing), to purchase from the Company up to the number of
fully paid and nonassessable Shares (as defined below) equal to thirty percent
(30%) multiplied by the quotient obtained by dividing the principal amount of
the Note by the Exercise Price (as defined below).
 
2. Definitions.
 
(a) Change of Control.  The term “Change of Control” shall mean (i) the
acquisition of the Company by another entity by means of any transaction or
series of related transactions to which the Company is party (including, without
limitation, any stock acquisition, reorganization, merger or consolidation but
excluding any sale of stock for capital raising purposes) other than a
transaction or series of transactions in which the holders of the voting
securities of the Company outstanding immediately prior to such transaction
continue to retain (either by such voting securities remaining outstanding or by
such voting securities being converted into voting securities of the surviving
entity), as a result of shares in the Company held by such holders prior to such
transaction, at least fifty percent (50%) of the total voting power represented
by the voting securities of the Company or such surviving entity outstanding
immediately after such transaction or series of transactions; (ii) a sale, lease
or other conveyance of all or substantially all of the assets of the Company; or
(iii) any liquidation, dissolution or winding up of the Company, whether
voluntary or involuntary.
 
(b) Exercise Period.  Prior to the expiration of this Warrant pursuant to
Section 14 hereof, this Warrant shall be exercisable in whole or in part (i) for
Qualified Securities (as defined below) at any time following the consummation
by the Company of a Qualified Financing (as defined below) or (ii) for shares of
the Company Common Stock at (A) anytime following the Maturity Date (as defined
in the Note), (B) in connection with any Change of Control or initial public
offering if no Qualified Financing has occurred prior to such date, or (C) in
connection with any Event of Default under the Note if no Qualified Financing
has occurred prior to such date.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(c) Exercise Price.  The exercise price for the Shares (the “Exercise Price”)
shall be the price per share of the Qualified Securities (as defined below).
 
(d) Qualified Financing.  The term “Qualified Financing” is any equity
financing, consummated prior to the expiration of this Warrant pursuant to
Section 14 hereof, pursuant to which the Company sells shares of a series of
preferred stock in a transaction or series of related transactions with an
aggregate sales price of not less than $1,000,000, excluding cancellation of
indebtedness or conversion of any and all convertible bridge notes which are
converted into preferred stock (including the Notes), and with the principal
purpose of raising capital (a “Qualified Financing”).  The term “Qualified
Securities” means the equity securities issued in a Qualified Financing.
 
(e) The Shares.  The term “Shares” shall mean shares of Qualified Securities.
 
3. Method of Exercise.  While this Warrant remains outstanding and exercisable
in accordance with Section 2 above, the Holder may exercise, in whole or in
part, the purchase rights evidenced hereby.  Such exercise shall be effected by:
 
(i) the surrender of this Warrant, together with a notice of exercise to the
Chief Financial Officer of the Company at its principal offices; and
 
(ii) the payment to the Company of an amount equal to the aggregate Exercise
Price for the number of Shares being purchased.
 
4. Net Exercise.                                In lieu of cash exercising this
Warrant, the Holder may elect to receive Shares equal to the value of this
Warrant (or the portion thereof being canceled) by surrender of this Warrant at
the principal office of the Company together with notice of such election, in
which event the Company shall issue to the Holder a number of Shares computed
using the following formula:
 
Y (A - B)
X =                  A
 
Where
 
 
X --
The number of Shares to be issued to the Holder.

 
 
Y --
The number of Shares purchasable under this Warrant.

 
 
A --
The fair market value of one Share.

 
 
B --
The Exercise Price (as adjusted to the date of such calculations).

 
For purposes of this Section 4, the fair market value of a Share shall mean the
average of the closing bid and asked prices of Shares quoted in the
over-the-counter market in which the Shares are traded or the closing price
quoted on any exchange on which the Shares are listed, whichever is applicable,
as published in the Western Edition of The Wall Street Journal for the ten (10)
trading days prior to the date of determination of fair market value (or such
shorter period of time during which such stock was traded over-the-counter or on
such exchange).  If the Shares are not traded on the over-the-counter market or
on an exchange, the fair market value shall be the price per Share that the
Company could obtain from a willing buyer for Shares sold by the Company from
authorized but unissued Shares, as such prices shall be determined in good faith
by the Company’s Board of Directors.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
5. Certificates for Shares.  Upon the exercise of the purchase rights evidenced
by this Warrant, one or more certificates for the number of Shares so purchased
shall be issued as soon as practicable thereafter, and in any event within
thirty (30) days of the delivery of the subscription notice.
 
6. Issuance of Shares.  The Company covenants that the Shares, when issued
pursuant to the exercise of this Warrant, will be duly and validly issued, fully
paid and nonassessable and free from all taxes, liens, and charges with respect
to the issuance thereof.
 
7. Adjustment of Exercise Price and Number of Shares.  The number of and kind of
securities purchasable upon exercise of this Warrant and the Exercise Price
shall be subject to adjustment from time to time as follows:
 
(a) Subdivisions, Combinations and Other Issuances.  If the Company shall at any
time prior to the expiration of this Warrant subdivide the Shares, by split-up
or otherwise, or combine its Shares, or issue additional shares of its Shares as
a dividend, the number of Shares issuable on the exercise of this Warrant shall
forthwith be proportionately increased in the case of a subdivision or stock
dividend, or proportionately decreased in the case of a
combination.  Appropriate adjustments shall also be made to the purchase price
payable per Share, but the aggregate purchase price payable for the total number
of Shares purchasable under this Warrant (as adjusted) shall remain the
same.  Any adjustment under this Section 7(a) shall become effective at the
close of business on the date the subdivision or combination becomes effective,
or as of the record date of such dividend, or in the event that no record date
is fixed, upon the making of such dividend.
 
(b) Reclassification, Reorganization and Consolidation.  In case of any
reclassification, capital reorganization, or change in the capital stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 7(a) above), then the Company shall make appropriate
provision so that the Holder shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and
other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
Shares as were purchasable by the Holder immediately prior to such
reclassification, reorganization, or change.  In any such case appropriate
provisions shall be made with respect to the rights and interest of the Holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
Share payable hereunder, provided the aggregate purchase price shall remain the
same.
 
(c) Notice of Adjustment.  When any adjustment is required to be made in the
number or kind of Shares purchasable upon exercise of the Warrant, or in the
Exercise Price, the Company shall promptly notify the Holder of such event and
of the number of Shares or other securities or property thereafter purchasable
upon exercise of this Warrant.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
8. No Fractional Shares or Scrip.  No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant, but in lieu
of such fractional shares the Company shall make a cash payment therefor on the
basis of the Exercise Price then in effect.
 
9. Representations of the Company.  The Company represents that all corporate
actions on the part of the Company, its officers, directors and stockholders
necessary for the sale and issuance of this Warrant have been taken.
 
10. Representations and Warranties by the Holder.  The Holder represents and
warrants to the Company as follows:
 
(a) This Warrant and the Shares issuable upon exercise thereof are being
acquired for its own account, for investment and not with a view to, or for
resale in connection with, any distribution or public offering thereof within
the meaning of the Securities Act of 1933, as amended (the “Act”).  Upon
exercise of this Warrant, the Holder shall, if so requested by the Company,
confirm in writing, in a form satisfactory to the Company, that the securities
issuable upon exercise of this Warrant are being acquired for investment and not
with a view toward distribution or resale.
 
(b) The Holder understands that this Warrant and the Shares have not been
registered under the Act by reason of their issuance in a transaction exempt
from the registration and prospectus delivery requirements of the Act pursuant
to Section 4(2) thereof and/or Regulation D promulgated thereunder, and that
they must be held by the Holder indefinitely, and that the Holder must therefore
bear the economic risk of such investment indefinitely, unless a subsequent
disposition thereof is registered under the Act or is exempted from such
registration.
 
(c) The Holder has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the purchase of
this Warrant and the Shares purchasable pursuant to the terms of this Warrant
and of protecting its interests in connection therewith.
 
(d) The Holder is able to bear the economic risk of the purchase of the Shares
pursuant to the terms of this Warrant.
 
(e) The Holder is an “accredited investor” as such term is defined in Rule 501
of Regulation D promulgated under the Act.
 
11. Restrictive Legend.
 
The Shares (unless registered under the Act) shall be stamped or imprinted with
a legend in substantially the following form:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF CERTAIN
STATES. THESE SECURITIES MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE
SECURITIES LAWS PURSUANT TO REGISTRATION OR AN EXEMPTION THEREFROM. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER
THAT SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION OTHERWISE COMPLIES
WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
 
If the Holder is party to any voting agreement, co-sale agreement, investor
rights agreement or other agreement with the Company requiring that specified
legends be placed upon securities held by the Holder, the Shares will also
contain such legends.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
12. Warrants Transferable.  Subject to compliance with the terms and conditions
of this Section 12 and any other agreements to which the Holder is a party, this
Warrant and all rights hereunder are transferable, in whole or in part, without
charge to the Holder (except for transfer taxes), upon surrender of this Warrant
properly endorsed or accompanied by written instructions of transfer.  With
respect to any offer, sale or other disposition of this Warrant or any Shares
acquired pursuant to the exercise of this Warrant prior to registration of such
Warrant or Shares, the Holder agrees to give written notice to the Company prior
thereto, describing briefly the manner thereof, together with a written opinion
of such holder’s counsel, or other evidence, if reasonably requested by the
Company, to the effect that such offer, sale or other disposition may be
effected without registration or qualification (under the Act as then in effect
or any federal or state securities law then in effect) of this Warrant or the
Shares and indicating whether or not under the Act certificates for this Warrant
or the Shares to be sold or otherwise disposed of require any restrictive legend
as to applicable restrictions on transferability in order to ensure compliance
with such law.  Upon receiving such written notice and reasonably satisfactory
opinion or other evidence, if so requested, the Company, as promptly as
practicable, shall notify such holder that such holder may sell or otherwise
dispose of this Warrant or such Shares, all in accordance with the terms of the
notice delivered to the Company.  If a determination has been made pursuant to
this Section 12 that the opinion of counsel for the holder or other evidence is
not reasonably satisfactory to the Company, the Company shall so notify the
holder promptly with details thereof after such determination has been
made.  Each certificate representing this Warrant or the Shares transferred in
accordance with this Section 12 shall bear a legend as to the applicable
restrictions on transferability in order to ensure compliance with such laws,
unless in the aforesaid opinion of counsel for the holder, such legend is not
required in order to ensure compliance with such laws.  The Company may issue
stop transfer instructions to its transfer agent in connection with such
restrictions.
 
13. Rights of Stockholders.  The Holder shall not be entitled, as a Warrant
holder, to vote or receive dividends or be deemed the holder of the Shares or
any other securities of the Company which may at any time be issuable on the
exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon the Holder, as such, any of the rights of a stockholder
of the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to give or withhold
consent to any corporate action (whether upon any recapitalization, issuance of
stock, reclassification of stock, change of par value, consolidation, merger,
conveyance, or otherwise) or to receive notice of meetings, or to receive
dividends or subscription rights or otherwise until this Warrant shall have been
exercised and the Shares purchasable upon the exercise hereof shall have become
deliverable, as provided herein.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
14. Expiration of Warrant; Notice of Certain Events Terminating This Warrant.
 
(a) This Warrant shall expire and shall no longer be exercisable upon the
earlier to occur of:
 
(i) 5:00 p.m., Mountain Standard time, on the fifth anniversary of the issuance
of this Warrant;
 
(ii) Any Change of Control; or
 
(iii) The initial public offering of the Company’s Common Stock.
 
(b) The Company shall provide at least ten (10) days prior written notice of any
event set forth in Section 14(a)(ii) or (iii).
 
15. Notices.  All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given upon receipt or, if earlier, (a) five (5) days after
deposit with the U.S.  Postal Service or other applicable postal service, if
delivered by first class mail, postage prepaid, (b) upon delivery, if delivered
by hand, (c) one business day after the business day of deposit with Federal
Express or similar overnight courier, freight prepaid or (d) one business day
after the business day of facsimile transmission, if delivered by facsimile
transmission with copy by first class mail, postage prepaid, and shall be
addressed (i) if to the Holder, at the Holder’s address as set forth on the
Schedule of Investors to the Purchase Agreement, and (ii) if to the Company, at
the address of its principal corporate offices (attention: President) or at such
other address as a party may designate by ten days advance written notice to the
other party pursuant to the provisions above.
 
16. Registration Rights Agreement.  The registration rights of the Holder
(including Holders’ successors) with respect to the Common Stock issuable upon
conversion of the Shares issuable upon exercise of this Warrant will be the same
as granted to the holders of Shares issued in the Qualified Financing.
 
17. Governing Law.  This Warrant and all actions arising out of or in connection
with this Agreement shall be governed by and construed in accordance with the
laws of the State of Utah, without regard to the conflicts of law provisions of
the State of Utah or of any other state.
 
18. Rights and Obligations Survive Exercise of Warrant.  Unless otherwise
provided herein, the rights and obligations of the Company, of the Holder and of
the holder of the Shares issued upon exercise of this Warrant, shall survive the
exercise of this Warrant.
 
[Signature Page follows]
 
 

 
 
 

--------------------------------------------------------------------------------

 


 
Issued this September 25, 2009
 


HZO, INC.
a Delaware corporation


By:    /s/Robert G. Pedersen, II                                              
              Robert G. Pedersen II, President
 


 


 


 


 


 


 


 


 


 


 


 


 


 




 
EXHIBIT A
 
NOTICE OF EXERCISE


 
TO:
hZo, Inc.

 
3855 South 500 West, Suite J

 
Salt Lake City, UT 84115





Attn:                      Chief Executive Officer
Telephone:                   (801) 918-4343
Facsimile:                      (888) 291-8354
 
1.           The undersigned hereby elects to purchase __________ Shares of
_____________ pursuant to the terms of the attached Warrant.
 
2.           Method of Exercise (Please initial the applicable blank):
 
 
___
The undersigned elects to exercise the attached Warrant by means of a cash
payment, and tenders herewith payment in full for the purchase price of the
shares being purchased, together with all applicable transfer taxes, if any.

 
 
___
The undersigned elects to exercise the attached Warrant by means of the net
exercise provisions of Section 4 of the Warrant.

 
3.           Please issue a certificate or certificates representing said Shares
in the name of the undersigned or in such other name as is specified below:
 
_________________________________
(Name)
 
_________________________________
 
_________________________________
(Address)
 
4.           The undersigned hereby represents and warrants that the aforesaid
Shares are being acquired for the account of the undersigned for investment and
not with a view to, or for resale, in connection with the distribution thereof,
and that the undersigned has no present intention of distributing or reselling
such Shares and all representations and warranties of the undersigned set forth
in Section 10 of the attached Warrant (including Section 10(e) thereof) are true
and correct as of the date hereof.
 
______________________________
(Signature)
 
______________________________
(Name)
 
______________________________
______________________________

(Date)
(Title)



 
EXHIBIT B
 
FORM OF TRANSFER
(To be signed only upon transfer of Warrant)
 
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers unto
_______________________________________________ the right represented by the
attached Warrant to purchase ____________ shares of  ________________________ of
hZo, Inc., a Delaware corporation to which the attached Warrant relates, and
appoints ______________ attorney to transfer such right on the books of
__________, with full power of substitution in the premises.
 


 
Dated: ____________________

 


 
(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)
 
Address:                 
 


 


 


 
Signed in the presence of:
 


 


 


 


 


 

